Title: To James Madison from William Crawford, 17 January 1814
From: Crawford, William
To: Madison, James


        
          
            Sir
            Washington Jany. 17th. 1814
          
          The aim of the present address, will, I trust, be a sufficient apology for the intrusion. If the scheme it proposes shall be deemed either dangerous or impracticable, it will only subject you to the trouble of perusing it.
          It has always been the opinion of the subscriber—that the measures of our government should be calculated to afford security to the basis on

which it ought to rest—the free and unbiassed exercise of individual right—enlightened by knowledge & directed by virtue. I should not have taken the present liberty—but from my incompetency to determine how far the object contemplated is attainable and reconcileable to the interests of the several states; or, if not incompatible with their interests, whether it is calculated to give permanence to the republican principle; and afford security against the future encroachment of official influence & patronage.
          To meet the difficulties in which the nation is involved—honorably & successfully—presents a subject of peculiar interest—with which the means of drawing out the fiscal resources of the country, in a manner the least oppressive and dangerous, is inseperably connected. For, in proportion to the facility given to means to accomplish ends—will the probable result be. But in affording this facility to the operations of government—a due regard to their probable influence on the vital interests of the people is essential—to preserve their rights from violation, or corruption. Upon this point the greatest difficulty presents—provided the plan shall be found eligible & susceptible of successfull practical operation. A nucleus may be thus formed for the future increase of a power—distinct from that of the people in their unsophisticated & individual capacities: and susceptible of an influence which may be directed to the subversion of their liberty. For this reason principally, the plan is submitted to the consideration of the chief magistrate of the union—as his opportunities of judging & deciding correctly are supposed to be equal to those of any other concerned: and as he must feel a deep interest in the present fate and the future destinies of his country.
          If the plan shall be thought worthy of his consideration and shall, after due reflection, merit his approbation it can be submitted by him to the committee of ways & means and thro’ them to the nation. If the end proposed shall be considered as attainable, without the dangers apprehended—every purpose of the subscriber will be accomplished. But if it should be otherwise determined it will only subject its author to the imputation of having formed one of those Utopian schemes—which are not calculated to promote the happiness or destined to merit the support of the society of which he is a member. I am Sir With High respect Your fellow citizen
          
            Wm. Crawford
          
        
        
          A Plan
          To raise by patriotic loan, from the citizens of the Un. Sts. a sum of one hundred millions of dollars.
          
          The sum of one hundred millions of dollars shall be apportioned among the several states according to their respective population from the returns made on the last Census.
          The sum thus apportioned to each state shall be again apportioned among the several counties in each state according to their relative population to that of the whole state.
          The sums thus apportioned shall be offered for subscription, by due public notice, to the citizens of each of the aforesaid counties, in shares of thirty three dollars and one third of a dollar each—payable in three successive annual instalments, for which certificates shall be granted by officers duly authorized, to the subscribers upon payment of their respective instalments—bearing interest at a rate not exceeding seven Pr. Cent. and redeemable within such period as may be fixed on by law.
          No citizen shall be permitted to subscribe out of the district in which he shall reside at the time of subscription either in his own name or that of any other person, by his order or upon his account for more shares than shall amount to one hundredth part of the amount appropriated to the district the fractional parts excepted—during the first year or untill after the first monday in the second year—Nor for more than sixty six & two third parts after the first monday during the second year nor for more than thirty three & one third parts after the first monday in the third year. If after three years any part of the amount thus appropriated to any of the counties in any of the states shall remain unsubscribed it shall be offered in due proportions to such counties in said state as have subscribed for the whole of the amount originally allotted to them. And in like manner at the end of the fourth year—if any deficit exists in any of the states it shall be offered to and apportioned among such states as may have subscribed for the whole of the apportionment allotted to them agreeably to the original plan of apportionment—Provided such subscriptions shall cease at the commencement of the year succeeding a restoration of peace.
          No holders of bank stock of any description amounting to more than ten shares either by original subscription or subsequent transfer shall be permitted to subscribe to the aforesaid loan.
          It will readily be perceived that the above presents only a rude & imperfect outline of a plan to be modified in detail by some person more conversant with the subject—provided the principle shall be thought worthy of attention.
        
      